Citation Nr: 1642208	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  12-27 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim seeking Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.

2.  Entitlement to DIC based on service connection for the cause of death of a veteran.  


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States 


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from October 1955 to October 1975.  The Veteran died in October 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the RO in St. Paul, Minnesota.

In August 2016, the appellant and her daughter presented testimony at a Board hearing chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appellant submitted additional medical evidence after the most recent Supplemental Statement of the Case; while a waiver of RO consideration was not submitted, the appellant indicated in hearing testimony that she wished to waive her right to have that evidence considered initially by the RO.  


FINDINGS OF FACT

1.  In a December 1998 rating decision, the RO denied DIC based on the cause of death of a veteran; at the time of the December 1998 decision, the evidence substantiated the cause of death as esophageal carcinoma, but did not substantiate an injury or disease in service, or exposure to herbicides in service, and did not substantiate a relationship between the cause of death and service.  

2.  Since the December 1998 rating decision, the evidence includes a medical opinion relating that cause of death to service.  

3.  The Veteran had no service in Vietnam; he was not actually exposed to herbicides at any time during service.

4.  The cause of the Veteran's death is not related to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to DIC based on service connection for the cause of death of a veteran are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).

2.  The criteria for DIC based on the cause of death of a veteran have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Application to Reopen

The RO initially denied a claim of entitlement to DIC in a December 1998 rating decision.  Although notified of the RO's decision and of her right to appeal, the appellant did not initiate an appeal of that decision (see 38 C.F.R. § 20.200 (2016)).  The December 1998 rating decision is the last disallowance on any basis.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The appellant requested to have the previously denied claim reopened in July 2011.  

New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the December 1998 rating decision, the evidence established Shedden element (1).  The evidence of record included a diagnosis of esophageal carcinoma, which was listed on the death certificate as the cause of death.  The evidence did not substantiate element (2), in that there was no record of an injury or disease of the esophagus in service, and the evidence did not substantiate any service in Vietnam, or actual exposure to herbicides in service.  The evidence also did not substantiate element (3), in that there was no relationship established between the post-service diagnosis of esophageal carcinoma and service.  

Since the December 1998 decision, the evidence added to the claims file includes an October 2012 medical opinion which purports to relate the cause of death to service.  As that evidence addresses an unestablished fact at the time of the December 1998 decision, is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received, and concludes that reopening of the claim is warranted.  

DIC Based on Cause of Death

Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially, or materially contributed to cause death.  A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

The cause of death as listed on the death certificate was esophageal carcinoma with onset 5 months prior to death.  Other significant conditions contributing to death, but not resulting in the underlying cause of death included mycobacterium avium intercellulare and pulmonary infection.  

At the time of his death, service connection had been granted for multi-joint arthritis, tachycardia, injury residuals to the 5th and 6th ribs, residuals of a hemorrhoidectomy, and tinea cruris.  

The appellant contends that the Veteran was stationed in Vietnam during his service, and that he was exposed to Agent Orange and/or other herbicide agents during his service.  She further contends that the incurrence of the esophageal carcinoma, which was the immediate cause of death, is directly related to herbicide exposure, or alternatively, that it is related to respiratory infections that were treated in service.  She does not contend that the cause of death is related to any of the disabilities for which service connection had been granted at the time of death.  

The following diseases are deemed associated with herbicide exposure, under VA law: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 

Note 1: The term "soft-tissue sarcoma" includes the following: adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, malignant ganglioneuroma.  

The foregoing diseases shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e). 

A disease associated with exposure to certain herbicide agents listed in § 3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service, provided that such disease shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a).

The Secretary of Veterans Affairs (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The Secretary has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include: (1) Cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), and nasal cavity (including ears and sinuses); (2) cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; (3) cancers of the digestive organs (esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus), hepatobiliary cancers (liver, gallbladder, and bile ducts), and pancreatic cancer); (4) bone and joint cancer; (5) melanoma; (6) nonmelanoma skin cancer (basal cell and squamous cell); (7) breast cancer; (8) cancers of the reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); (9) urinary bladder cancer; (10) renal cancer (kidney and renal pelvis); (11) cancers of the brain and nervous system (including eye); (12) endocrine cancers (including thyroid and thymus); (13) leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); (14) cancers at other and unspecified sites (other than those as to which the Secretary has already established a presumption); (15) reproductive effects (including infertility; spontaneous abortion other than after paternal exposure to TCDD; and-in offspring of exposed people-neonatal death, infant death, stillborn, low birth weight, birth defects [other than spina bifida], and childhood cancer [including acute myeloid leukemia]); (16) neurobehavioral disorders (cognitive and neuropsychiatric); (17) neurodegenerative diseases (including amyotrophic lateral sclerosis (ALS) but excluding Parkinson's disease); (18) chronic peripheral nervous system disorders (other than early-onset peripheral neuropathy); (19) respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disease, and farmer's lung); (20) gastrointestinal, metabolic, and digestive disorders (including changes in liver enzymes, lipid abnormalities, and ulcers); (21) immune system disorders (immune suppression, allergy, and autoimmunity); (22) circulatory disorders (other than hypertension, ischemic heart disease, and stroke); (23) endometriosis; (24) effects on thyroid homeostasis; (25) hearing loss; (26) eye problems; and (27) bone conditions.  See Notice, 79 Fed. Reg. 20308-01 (2012). 

Thus, the cause of death in this case, esophageal cancer, is not an herbicide-presumptive disease, and it is specifically included among the diseases which have been affirmatively determined not to be associated with herbicide exposure.  As the Veteran did not have an herbicide-presumptive disease, the Board finds that the presumption of service connection for herbicide-presumptive diseases does not apply.  However, service connection can still be established if it can be shown that the Veteran was exposed herbicides and competent evidence relates the cause of death to such exposure, or that the cause of death is otherwise related to service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993) (when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).  

The Veteran's service treatment records reveal no treatment for esophageal carcinoma in service.  However, he was found to have squamous-cell carcinoma of the soft palate by pathology report in November 1969.  A papillary hyperplasia had previously been removed from the palate in June 1967.  The Veteran was also treated occasionally for upper-respiratory infections.  

At service separation in January 1975, the Veteran was examined and found to be clinically normal regarding the respiratory system, mouth, and throat (except notation of enucleated tonsils).  The Veteran completed a report of medical history on which he indicated no history of, or current, tumor, growth, cyst, or cancer.  

Private records submitted by the appellant reveal the Veteran was treated from 1987 to 1991 for lung infections, including pneumonia, atypical tuberculosis, and microbacterium avium intraciliary complex (VBMS record 09/21/2012).  

A letter from the Veteran dated August 13, 1998, states that he wished to open a claim to acquire service-connected disability for coverage secondary to Agent Orange.  He enclosed a business card of D. Sobotka, MD, stating "Patient Dx [without] esophageal cancer July 9, 1998" (VBMS record 12/20/1997).

The RO obtained a medical opinion in July 2012.  After review of the evidence, the VA physician found against any relationship between the cause of death and service, opining that there is no nexus connection between the Veteran's fatal pulmonary microbacterium avium intraciliary infection and the Veteran's routine respiratory conditions in service.  The fatal pulmonary microbacterium avium intraciliary infection was due to, or the result of, esophageal cancer induced immunocompromise.  The physician reasoned that the service treatment records demonstrated only intermittent routine respiratory infections such as upper respiratory infections (4/16/1959 & 3/10/1965) and sinusitis (11/7/1964, 7/26/1966, & 8/26/1974).  There are no service treatment records documenting any pulmonary mycobacterium infections.  The separation examination documented a normal lung examination, no pathologic pulmonary diagnoses, and the Veteran marked "no" for any complaints of tuberculosis, asthma, shortness of breath, or chronic cough.  In short, there is no evidence of any active duty severe respiratory condition whatsoever.  The claims file is silent for any post-service chronic respiratory conditions from 1975 to 1998.  The death certificate lists the cause of death as esophageal cancer.  However, it also lists under other significant conditions contributing to death: mycobacterium avium intercellulare and pulmonary infection.  It is well known clinically that pulmonary sepsis is a commonplace cause of death in those patients with terminal conditions.  In this case, the Veteran had terminal esophageal cancer that with absolute certainty caused immunocompromise.  Opportunistic death-associated pulmonary microbacterium avium intraciliary infections are routinely found in patients suffering from severe immunocompromised states, like AIDS or cancer. 

The appellant submitted an opinion by a private physician assistant dated October 22, 2012, which reports that "during his enlistment [the Veteran] was stationed in and around Vietnam where Agent Orange was used.  This is where he worked on vehicles that were contaminated by being driven through the sprayed jungles of Vietnam.  It is presumable he was exposed to Agent Orange during his military service in Vietnam." It was further reported that the Veteran had

no past medical history of reflux . . . yet he developed esophageal carcinoma in 1998 and shortly thereafter died due to the disease.  His death certificate states cause of death as 'esophageal carcinoma.'  In consideration there was no family history of esophageal or stomach cancer it is reasonable to believe that his Agent Orange exposure may have played a role in the development of his esophageal cancer. 

The examiner concluded: "Therefore it is reasonable to believe that the Veteran's esophageal cancer was at least as likely as not related to his exposure to Agent Orange in service rather than to any other cause." 

The Veteran's service personnel records reflect no service at any time in the Republic of Vietnam.  His service personnel records show that his overseas postings included Iceland, from March 28, 1957, to March 23, 1960, France, from February 25, 1964, to October 25, 1965, the Republic of China (Taiwan) from December 30, 1966, to May 31, 1968, and Thailand, from May 23, 1970, to May 23, 1971, and from June 29, 1973, to July 5, 1974.  

The appellant testified that the Veteran's personnel records support her assertion that the Veteran was stationed in Vietnam.  She also made this assertion in the Notice of Disagreement.  However, the evidence she submitted in support of this assertion simply shows the information set out above, i.e., that he was stationed in Taiwan and Thailand.  In none of the evidence submitted by the appellant is there any mention of the Veteran being stationed in the Republic of Vietnam. 

The appellant testified that the Veteran was awarded the Vietnam Service Medal, and that this supports his presence in Vietnam.  However, that medal was awarded to all members of the Armed Forces of the United States serving at any time between July 4, 1965, and March 28, 1973, in Thailand, Laos, or Cambodia or the airspace thereover in direct support of operations in Vietnam.  Similarly, the Republic of Vietnam Campaign Medal was awarded to all service personnel within the cited theater.  See Army Regulation 672-5-1, 28.  Neither medal is determinative of actual presence in the Republic of Vietnam. 

With respect to his acknowledged Thailand service, the Veteran served on bases including U-Tapao, Ubon, and Nakhon Phanom.  VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  However, the Veteran's duties, as shown on military personnel records, involved replacing tires on military vehicles.  There is no indication that he was involved as an Air Force security policeman, security patrol dog hander, a member of the security police squadron, or a member of a military police unit.  There is no indication that he had a military police occupational specialty or that he was otherwise stationed near any base perimeter as shown by evidence of daily work duties, performance evaluations reports, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, 2.C.10.m.  

The Board also notes that, although the Veteran asserted that he was exposed to herbicides, he did not provide any statement that he was involved with perimeter security duty, and there is no additional credible evidence supporting such involvement.  

In sum, the evidence pertinent to service demonstrates that the Veteran had no service in the Republic of Vietnam, and that he was not actually exposed to herbicide agents during his service in Thailand, or elsewhere.  

The opinion of the private physician-assistant is based on the premise that the Veteran was exposed to herbicide agents.  As the Board has found that there was no such exposure in this case, that opinion carries no probative weight.  

The appellant has submitted several Board decisions involving other claimants, which have found that esophageal carcinoma was related to service in those cases.  However, decisions of the Board are non-precedential. 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1303.  These decisions, involving other fact patterns and other medical evidence, have no bearing on the case at hand.  

As the Veteran did not die of an herbicide-presumptive disease and was not exposed to herbicide agents during service, and as the evidence that is consistent with these findings is against any relationship between the cause of the Veteran's death and service, the Board concludes that service connection for the cause of the Veteran's death is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran's service personnel records reflect a man who was consistently praised for his hard work, efficiency, initiative, extensive knowledge, and positive attitude.  It is clear from the record that the Veteran's contribution was beyond expectations and that he was well-respected by his command.  There can be no doubt from review of the record that the Veteran rendered honorable and faithful service and the appellant is sincere in her belief that the Veteran's death was related to his service.  However, in the final analysis, a competent medical opinion, which is well-explained and informed by the record, has been adduced, and does not support her assertions.  Simply put, the weight of the competent evidence does not substantiate her contention that the Veteran's death is related to the Veteran's service. 

Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to her on June 28, 2011, under the Veterans Claims Assistance Act of 2000 (VCAA); Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  

The RO has also obtained a medical opinion.  The appellant has made no specific allegations as to the inadequacy of this opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the appellant was informed as to the basis for the RO's denial of her claim, and she was informed of the information and evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

Reopening of the claim of entitlement to DIC based on service connection for the cause of death of a veteran is granted.  

DIC based on service connection for the cause of death of a veteran is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


